

Promissory Note


$647,830.00
January 1, 2007
Sewell, NJ


WHEREAS, Stuart Kaye was the founder and shareholder of Destination Software,
Inc., a New Jersey Corporation, a recognized industry leader in the licensing,
development, publication, manufacture and sale of certain video related products
worldwide; and


WHEREAS, Stuart Kaye was an integral part of the development of Destination
Software, Inc., as a worldwide leader in the licensing, development, publication
and sale Of video related products; and


WHEREAS, Stuart Kaye was a shareholder in Destination Software, Inc., a New
Jersey Corporation, having acquired 90 shares in the Company based upon his
association and leadership within the Company; and


WHEREAS, prior to his death, Stuart Kaye had transferred title to the shares to
Stuart Kaye and Debra Kaye, husband and wife, as community property with rights
of survivorship; and


WHEREAS, Stuart Kaye and Debra Kaye did continue to own such shares of stock at
the time of his death on or about May 21, 2006; and


WHEREAS, prior to his death, the Shareholders of Destination Software, Inc., had
discussed and subsequently implemented a Shareholders Agreement which provides
for the purchase of all outstanding common stock from the Estate of a deceased
shareholder; and


WHEREAS, Debra Kaye is the wife of Stuart Kaye has duly survived him: and


WHEREAS, pursuant to the formula established for the purchase of the shares of
common stock of a deceased shareholder, Destination Software, Inc., has agreed
to pay to Debra Kaye, individually and as surviving spouse of Stuart Kaye,
deceased, in exchange for the immediate return, transfer, assignment and
conveyance of the ninety (90) shares of common stock owned by Stuart Kaye and
Debra to Destination Software, Inc., upon execution of this Note and payment of
the initial payment hereunder which shall constitute payment in full of all
claims including any claims based upon testate or intestate succession or any
claims which may arise or be due to the Estate of Stuart Kaye; and


WHEREAS, based upon the within valuation formula, the parties agree that
Destination Software, Inc., is obligated to pay to Debra Kaye, Individually as
the surviving spouse of Stuart Kaye, deceased, the sum of Six Hundred and Forty
Seven Thousand, Eight Hundred and Thirty ($647,830.00) Dollars in full payment
of all common stock owned or otherwise controlled by Stuart Kaye and Debra Kaye
which is represented to be ninety (90) shares ofcommon stock issued to Stuart
Kaye and Debra Kaye, husband and wife, as community property with rights of
survivorship in Destination Software, Inc.; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the parties agree that upon the execution of this Note by Destination
Software, Inc., and the payment of the initial amount under this Note, Debra
Kaye, as the surviving spouse of Stuart Kaye, deceased, will deliver to
Destination Software, Inc., all shares of common stock owned by the late Stuart
Kaye and Debra Kaye, represented to be ninety (90) shares to Destination
Software, Inc., or execute such documents as may be required to evidence the
transfer or conveyance of all outstanding shares held by Stuart Kaye and Debra
Kaye to Destination Software, Inc., and


WHEREAS, in consideration for making this payment, Debra Kaye, as the surviving
spouse of Stuart Kaye, agrees to indemnify and hold harmless Destination
Software, Inc., from any and all claims or assertions relative to the ownership
of said stock from any heir, beneficiary, personal representative,
administrator, executor or claimant under the Estate of Stuart Kaye, deceased
further


1. TERMS AND CONDITIONS: DESTINATION SOFTWARE ("Obligor"), a New Jersey
Corporation, with a principal business address of 137 Hurffville Cross- Keys
Road, Sewell, New Jersey 08080, for value received, hereby promises to pay to
Debra Kaye, individually and as surviving spouse of Stuart Kaye and the Estate
of Stuart Kaye, deceased, ("Obligee"), with a principal address of30422 Le Port,
Laguna Niguel, California 92677, in lawful money of the United States at the
within address, the principal sum of Six Hundred and Forty Seven Thousand, Eight
Hundred and Thirty Dollars ($647,830.00), together with all accrued but unpaid
nominal interest fixed at the rate of 2.95 % thereon, in accordance with the
following terms:


On or before January 15,2007, Obligor shall pay to Obligee the sum of Forty
Seven thousand, Eight Hundred and Thirty Dollars ($47,830.00) as an initial
payment under this Note.


Within ten (10) days following the receipt of this initial payment, Obligee
agrees to deliver, transfer, assign and convey to the Obligor, all shares or
certificates in the common stock in Destination Software, Inc., owned by Stuart
Kaye and Debra Kaye and hereafter releases on behalf herself and on behalf of
Stuart Kaye, deceased any and all future claims or rights to the aforesaid
common stock, including but not limited too, the further right to transfer or
convey, the further right to participate in the management and control of
Destination Software, Inc., including the right to vote the within shares of
common stock, the right to participate in the day to day operation ofthe
Destination Software, Inc., the right to convey, transfer or otherwise pledge or
hypothecate the common stock with the intent that Obligee will irrevocably
renounce all claims to the within common stock.
 
 
 

--------------------------------------------------------------------------------

 
 
Thereafter, commencing on or about February 15, 2007, Obligor agrees to pay to
Obligee the sum of Six Hundred Thousand Dollars ($600,000.00) Dollars, inclusive
of principal and interest, in monthly increments of Ten Thousand Dollars
($10,000.00) per month for sixty-five (65) months until paid in full, with any
balance and any accrued interest to be paid in full prior to June 15,2012.


2.  SECURITY: The Note shall be secured only by the full faith and credit of the
Obligor. No other security interest shall be provided to Obligee. Obligor agrees
to make all payments called for under the within Note. In the event of the sale
of Destination Software, Inc., all sums due and owing under this Note shall
become immediately due and payable to the Obligee.


3.  PAYMENT SCHEDULE: Obligor shall make payments ofprincipal and interest in
accordance with the terms set forth above. Obligor understands that the within
payments are principal and interest. At the conclusion of all payments set forth
herein, Obligor shall have paid Obligee all sums due and owing under the terms
of this Note. The final payment under this Note, will discharge the obligations
of the Obligor and shall satisfy all sums due and owing between the parties in
exchange for the outright conveyance of the common stock. Thereafter, neither
party shall have any claim against the other.. Obligor shall pay the principal
and interest payment in accordance with the following schedule:


(a) Obligor shall pay to the order of the Obligee, Debra Kaye, individually and
as the surviving spouse of Stuart Kaye, its successors or assigns at 30422
LaPort, Laguna Niguel, California 92677 or at any other place the Obligee
designates in writing, certain monthly amounts limited to principal and interest
ofthe principal balance in the sum of$647,830.00, in accordance with the
schedule set forth above.


(ii) All sums due on this obligation, inclusive of principal and interest
payments, late charges, or other charges shall be due and payable on or before
June 15, 2012, unless modified by the agreement of the parties hereto.


(iii) Notwithstanding anything to the contrary herein, Obligee reserves the
right to pre-pay the principal and interest on this Note at any time during the
term of this obligation. Any prepayment shall be made without any penalty or
additional surcharge. Should Obligor desire to make a pre-payment, in whole or
in part of any of the principal sum due, Obligor shall so advise Obligee in
writing of any pre-payment. Thereafter, such pre-payment shall be applied as
follows: (a) accrued late charges; (b) accrued or delinquent interest payments;
(c) to any accrued loan charges and (d) to the principal balance due under the
terms hereunder.


(iv) The annual interest rate for this Note is computed on a yearly basis, which
is by applying the ratio of the annual interest rate over a calendar year by the
outstanding principal balance. The interest rate is fixed and applied equally to
the unpaid principal for the term of the Note which the parties agree is at a
nominal rate of interest which shall be fixed at 2.95 %..
 
 
 

--------------------------------------------------------------------------------

 


(4)  LATE CHARGES- Ifany payment which is to be made hereunder is not paid
within fifteen (15) days after the date when due, the Obligor shall pay to the
Obligee a late charge offive cents ($0.05) for each dollar which is overdue for
the purpose of defraying the expenses incident to handling such delinquency. The
provision shall not be deemed to affect or lengthen the time to cure any default
hereunder.


(5)  EVENTS OF DEFAULT: The occurrence of any one or more of the following
events shall, at the sole discretion of the Obligee, constitute Events of
Default hereunder:


(a) The failure of the Obligor to pay any installment required pursuant to the
terms of this Note when same is payable;


(b) The failure of the Obligor to pay any other sum required to be paid under
this Note:


(c) The failure of the Obligor to perform any covenant or agreement in this Note
or the failure of the Obligor to discharge its obligations as set forth in the
within Note;


(d) Any assignment for the benefit of Obligor's creditors, or the filing of any
other proceeding s by Obligor or by any other person or entity rendering Obligor
subject to a proceeding in insolvency or in bankruptcy, either for liquidation
or for reorganization;


(e) In the case of the Obligee, the failure of the Obligee to deliver, assign,
transfer or convey all common stock certificates to Destination Software, Inc.,
or to execute such documents necessary to deliver, assign, transfer, convey,
release, cancel, discharge or otherwise void the stock certificates issued by
Destination Software, Inc., to Stuart Kaye and Debra Kaye.


Notwithstanding anything herein otherwise stated, Obligor may cure an Event of
Default: (a) if the default consists of a failure to pay money, by payment of
such sum within ten (10) days from such date when the sum was due and payable;
or (b) if the default consists of anything other than a failure to pay a sum of
money, by correction thereofto the Obligee's satisfaction within fifteen (15)
days after the occurrence of such default. Notwithstanding anything herein
otherwise stated, Obligee may cure


(6).  REMEDIES UPON DEFAULT: Should any Event of Default occur and not be cured
by the Obligor in accordance with the last paragraph of Paragraph 5, than the
entire unpaid balance of the principal sum with interest accrued thereon at the
rates hereinbefore specified to the date of said default, and thereafter at the
rate of5% above the interest rate in effect at the time of such default, and all
other sums due by Obligor hereunder, at the option of the Obligee and without
notice to Obligor, shall become due and payable immediately. Payments of the
same may be enforced and recovered in whole or in part at any time by one or
more of the remedies provided to the Obligee. Following the date of said
default, interest at the above stated rate shall accrue and compound on the
principal due and on all interest, charges, assessments, costs and fees than or
thereafter due hereunder. In such case, Obligee may also recover all reasonable
costs of suit and other expenses in connection therewith ( including, but not
limited to, costs and attorney's fees incurred in any insolvency or bankruptcy
proceeding, or any negotiations related thereto, involving Obligee or any other
person or entity if such proceeding shall in any way jeopardize Obligee's rights
under this Note or in any way limit or impair Obligee's ability to enforce a
claim
 
 
 

--------------------------------------------------------------------------------

 


(7).  RESTRICTIONS ON TRANSFER- Without the prior written consent of the
Obligee, which consent shall not be unreasonably withheld, Obligor will not sell
or transfer, or permit or suffer to be sold or transferred, voluntarily or by
operation of law the within Note or the obligations arising thereof. Any
violation of or failure to comply with the provisions of this section shall
constitute an immediate Event of Default hereunder.


(8).  RIGHTS AND REMEDIES CUMULATIVE- The rights and remedies of the Obligee as
provided in the Note shall be cumulative and concurrent and may be pursued
separately, successively or together against Obligor, at the sole discretion of
Obligee, and may be exercised as often as occasion therefore shall arise. The
failure to exercise such right or remedy shall in no event be construed as a
waiver or release thereof. Any failure by Obligee to insist upon strict
performance by the Obligor of any of the terms or conditions of this Note shall
not be deemed to be a waiver of any of the terms or provisions thereof; and
Obligee shall have the right to insist upon strict performance by the Obligee at
any time.


(9).  WAIVERS:


(a) Obligor hereby waives and releases (1) all procedural errors, defects and
imperfections in any proceeding instituted by Obligee under this Note; (2) all
benefit that might accrue to Obligor by virtue of any present or future law; (3)
all notices not otherwise specifically required of Obligor's default on the
terms herewith.


(b) Obligee shall by any act of omission or commission be deemed to waive any of
her rights or remedies hereunder unless such waiver be in writing and signed by
Obligor and than only to the extent specifically set forth therein. A waiver on
one event shall not be construed as continuing or as a bar to or waiver of such
right or remedy on a subsequent event.


(10). REPLACEMENT DOCUMENTS- Upon receipt of a written request by the Obligee as
to the loss, theft, destruction or mutilation of the Note and, in the case of
any such destruction or mutilation, upon surrender and cancellation of such Note
or other document(s), the Obligor will issue, in lieu thereof, a replacement
Note or other document(s) in the same principal amount and otherwise of like
tenor.
 
 
 

--------------------------------------------------------------------------------

 
 
(11).  DEFINITIONS- The words "Obligor" and "Obligee" include singular and
plural, individual or corporation, and the respective heirs, executors,
administrators successors and assigns of Obligor or Obligee, as the case may be.
The use ofany gender applies to all genders. If more than one party is named as
Obligor, the obligation hereunder of each party is joint and several.


(12).  GOVERNING LAW- The within Note and Mortgage are governed pursuant to the
laws of the State of New Jersey. The sole jurisdiction and venue for actions
related to this Agreement shall be the state and federal courts located in New
Jersey.


(13)  PAYMENT: Upon payment in full of all principal and interest payable
hereunder, this Note shall be surrendered to Obligor for cancellation.


(14)  MODIFICATION: This Note may not be changed, modified, amended or
terminated other than by a written instrument executed by the Obligor and
Obligee.


(15)  NOTICES: Except as otherwise expressly provided in this Agreement, all
notices or other communications required or desired to be sent to either party
hereto shall be in writing and shall be sent by registered or certified mail,
postage prepaid, return receipt requested, by telegram, charges prepaid,
overnight carrier, or by facsimile. The addresses for all notices required to be
sent to Obligor or Obligee, respectively, shall be at the mailing address or
facsimile number stated below. Either party may change such address or facsimile
number by notice in writing to the other party.
"Obligor":


Destination Software Inc.
137 Hurffville Cross-Keys Road
Sewell, New Jersey 08080
Attn: Susan Kain
Facsimile: 856 262-0066


"Obligee":
Debra Kaye
30422 Le Port
Laguna Niguel, California 92677
Attn: Debra Kaye


16)  SEVERABILITY: The provisions of this Note are intended by Obligor and
Obligee to be severable and divisible and the invalidity or unenforceability of
a provision or term herein shall not invalidate or render unenforceable the
remainder of this Note or any part thereof. If any provision of this Note is
held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Note shall otherwise remain in full force and
effect and enforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
17.  INDEMNIFICATION: For and in consideration of the terms of this Note, Debra
Kaye, Individually and as the surviving spouse of Stuart Kaye agrees to
indemnify and hold harmless Destination Software for any claims, assertions made
alleged or otherwise brought by any beneficiary, heir, personal representative,
executor or administrator of the Estate of Stuart Kaye.


IN WITNESS WHEREOF, the Obligor has caused this Note to be duly executed and
delivered on the day and year first written above. The Obligee has executed and
delivered as their act for the purposes herein stated specifically with respect
executing any documents relative to the return of all stock certificates or the
appropriate Releases thereto and for the Indemnification as set forth in
Paragraph 17 herein.


[sig.jpg]
 
 
 

--------------------------------------------------------------------------------

 